



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Williams,









2005 BCCA
            39




Date: 20050112




Docket: CA031803

Between:

Regina

Respondent

And

Murray
      Ronald Williams

Appellant









Before:



The Honourable
            Chief Justice Finch





The Honourable
            Madam Justice Prowse





The Honourable
            Madam Justice Levine




Oral Reasons for Judgment




M.R. Williams

H. Legere
            - Agent



Appellant and Agent appearing

In Person





B.A. MacLean



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





12 January 2005







[1]

FINCH
        C.J.B.C.
:  The appellant appeals the order of the
        B.C. Supreme Court sitting as a summary conviction appeal court on 17
        March 2004.  The learned summary conviction appeal judge dismissed the
        appellants appeal from conviction in Provincial Court on 8 December
        2003 on a charge of assaulting his estranged wife.  The appeal from that
        conviction was based on the trial judges refusal to grant Mr. H. Legere
        the right of audience as agent on the appellants behalf, which the appellant
        says amounted to a denial of his right to make full answer and defence.

[2]

The
      issue of the appellants right to appear by Mr. Legere, as his agent, was
      dealt with by the trial judge in a pre-trial conference on 4 November 2003.  She
      said:

THE COURT: Well, it seems to me that if he is not a
      member in good standing of the Law Society, nothing more needs to be said.

.
      . .

THE COURT: He
      will not be given the right of audience.



[3]

On
      appeal from conviction, the issue of the appellants right to appear by
      agent was raised.  However, the summary conviction appeal judge did not
      address the trial judges pre-trial ruling of 4 November 2003.  Rather,
      he addressed an earlier pre-trial order of a different Provincial Court
      Judge, His Honour Judge Chen, on 4 September 2003.  After hearing Mr. Legere
      on the appellants right to appear by agent, the learned summary conviction
      appeal judge said:

THE COURT: On that basis, I am not prepared to overturn
      the decision of Judge Chen not to allow you to be an agent in Provincial
      Court for Mr. Williams.

[4]

A
      review of the preceding colloquy between the court and Mr. Legere makes
      it clear that the learned summary conviction appeal judge did not make
      a simple mistake of misnaming the judge whose order was appealed from;
      but rather that he addressed a ruling that was not relevant to the summary
      conviction appeal.

[5]

It
      was on that basis that leave to appeal to this court was granted.  Madam
      Justice Southin said that the summary conviction appeal judge had not addressed
      the conviction:

[5]         whether or not the refusal of an agent impaired the validity
      of the conviction. One could say that leave is being given on the question
      of whether it is a matter of law in the events which have happened, that
      the appellant was deprived of either a constitutional or statutory right
      as to his representation in the Provincial Court, by what was done.

[6]

The
      Crown now concedes that the appellants appeal from the dismissal of his
      summary conviction appeal must be allowed.  The Crown says the proper remedy
      is to remit the matter to the B.C. Supreme Court for a rehearing of the
      summary conviction appeal.

[7]

Mr.
      Legere, appears in this court as the appellants agent.  As I understand
      the written submission, he seeks an acquittal, or alternatively, a
trial
      de novo
.  He wishes to pursue before us the argument that the trial
      judge erred in refusing him audience.  He relies on s.800(2) and s.802(2)
      of the
Criminal Code
and argues that those provisions confer
      no discretion on a summary conviction court to refuse audience to an agent
      for an accused.  Mr. Legere has submitted in the appellants factum that
      an apparently contrary decision by the Ontario Court of Appeal in
R.
      v. Romanowicz
(1999), 138 C.C.C. (3d) 225, was wrongly decided.

[8]

The
      difficulty I have with Mr. Legeres submission is that it is effectively
      an appeal against the decision of the trial judge, rather than an appeal
      from the decision of the summary conviction appeal court.  The appellants
      position therefore lacks a proper foundation for disposition by this court:
      see
R. v. Emery
(1981), 61 C.C.C. (2d) 84 (B.C.C.A.).

[9]

I
      agree with Crown counsels submission that the proper disposition is to
      remit the matter to the B.C. Supreme Court for hearing and determination
      of an appeal from the decision of the trial judge refusing audience to
      the agent for the appellant: see
R. v. Morris
(1994), 53
      B.C.A.C. 296 (B.C.C.A.).

[10]

It
      is therefore, strictly speaking, unnecessary to say anything further on
      the merits of Mr. Legeres submission as to the interpretation of s.800(2)
      and s.802(2) of the
Criminal Code
.  I would observe, however,
      that
R. v. Romanowicz
, supra
, appears to have had
      a very different factual basis than this case.  In that case, the appellant
      appeared by an agent at trial, and then sought to argue on appeal that
      he was denied a fair trial because the agent did not provide competent
      representation.  I think the courts comments on a trial judges power
      to refuse audience to an agent must be read and understood in that context.

[11]

I
      would allow the appeal, and remit the case to the B.C. Supreme Court for
      hearing and determination as indicated above.

[12]

PROWSE
        J.A.
:  I agree

[13]

LEVINE
        J.A.
I agree

[14]

FINCH
        C.J.B.C.
:  So ordered.



The Honourable Chief Justice Finch


